Citation Nr: 0929816	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  00-19 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than April 3, 
1990, for a grant of service connection for an anxiety 
disorder.

2.  Entitlement to an effective date earlier than April 3, 
1990, for an award of a total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to February 
1970.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
In March 1998, the RO awarded service connection and a 70 
percent rating for anxiety disorder effective September 24, 
1994.  In January 1999, the RO awarded a TDIU rating 
effective May 6, 1998.  The Veteran has disagreed with the 
effective dates of both awards.  In June 1999, the RO awarded 
an effective date of September 24, 1994, for the TDIU rating.  
In May 2000, the RO awarded an effective date of April 3, 
1990, for the grant of service connection for anxiety 
disorder.  In July 2002, the RO awarded an effective date of 
April 3, 1990, for the TDIU rating.  The Veteran continues to 
seek an earlier effective date for both issues.

In September 2004, the Board denied the appeal.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In January 2007, the Court issued an order 
which vacated the Board's September 2004 decision and 
remanded the matter to the Board.  The Board again denied the 
claims in October 2007.  The Veteran again appealed the 
denial to the Court.  The Court again vacated the Board's 
decision, and, in January 2009, directed that the Board more 
specifically address the considerations in Archbold v. Brown, 
9 Vet. App. 124 (1996).  The case returns for appellate 
review pursuant to the Court's 2009 Order.

The Veteran has also raised a claim of clear and unmistakable 
error (CUE) in prior RO rating decisions (specifically, 
rating decisions issued by the San Juan RO in November 1970 
and February 1972), as a means of achieving earlier effective 
dates for service connection for anxiety disorder and for a 
TDIU rating.  While that claim seeks the same relief that is 
the subject of the present appeal, it involves separate legal 
questions and standards that have not yet been addressed by 
the RO.  Because of the differing legal standards, the CUE 
claim is not inextricably intertwined with the issues now on 
appeal.  Therefore, the Board may proceed with adjudicating 
the present issues on appeal while the CUE claim is REFERRED 
to the RO for consideration in the first instance.

The size of the documents currently in the claims folder 
exceeds the capacity of the folder to secure the documents.  
The claims folder was adequate when the claims file was 
initially transferred to the Board in 2004.  However, the 
claims file has been at the Board or at the Court for the 
past five years, and numerous documents have been added to 
the file.  The Board is not authorized to add a new claims 
folder.  

The Board notes that the original of a letter mailed from the 
Veteran to the White House on July 26, 1973, has been placed 
in the Veteran's service treatment records folder because the 
letter has become disattached from the file, and cannot be 
reattached to the claims file in proper chronological order 
without damage to the letter or to other documents in the 
claims file.  

The Board also notes that documents normally placed on the 
left flap of a claims folder have become distanced from the 
left flap of the claims folder and cannot be reattached 
without risk of loss of the oldest documents.  These 
documents have been attached to a manila folder which is 
placed inside the claims folder.  

In order to preserve the contents of the claim file, 
including the documents from the left flap of the claims 
file, the RO is requested to add a second claims file when 
the claims file is returned to the RO.  


FINDINGS OF FACT

1.  In April 1972, the Veteran filed a notice of disagreement 
(NOD) with the confirmed denial of a claim for service 
connection for an anxiety disorder issued in February 1972, 
and submitted additional evidence. 

2.  The Veteran's September 1972 request for a statement of 
the case (SOC) so that the Veteran could "initiate an 
appeal" demonstrates that the Veteran understood that he 
should submit an appeal to VA after he received the SOC, and 
demonstrates that the Veteran did not intend the September 
1972 document to constitute a substantive appeal and 
understood that the September 1972 statement itself was not a 
substantive appeal.  

3.  The RO issued a SOC in July 1973; however, the Veteran 
did not file a substantive appeal with VA within 60 days.

4.  The RO awarded service connection for anxiety disorder 
and a TDIU rating based on receipt of an April 3, 1990 
request to reopen the claim for service connection for a 
psychiatric disorder and a claim for TDIU.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 3, 
1990, for a grant of service connection for an anxiety 
disorder have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.400, 20.200, 20.202 (2008); 
38 C.F.R. § 19.116 (1972).

2.  The criteria for an effective date earlier than April 3, 
1990, for an award of a TDIU rating have not been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.400, 
20.200, 20.202 (2008); 38 C.F.R. § 19.116 (1972).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Court's January 2007 directs the Board to determine 
whether a document submitted by the Veteran in September 1972 
could be construed as a substantive appeal, even though the 
RO had not yet issued a statement of the case (SOC).  Whether 
a document constitutes a Substantive Appeal to the Board is a 
matter of law, which the Court reviews de novo.  See Gibson 
v. Peake, 22 Vet. App. 11, 15 (2007); Archbold v. Brown, 9 
Vet. App. 124, 132 (1996).

The Board has conducted a complete review of all relevant 
materials in the claims file as to each of the effective 
dates at issue.  As the factual and legal analysis for each 
claim is essentially identical, the facts and argument for 
both claims are discussed together.  

Preliminarily, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) specifies VA's duties to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2009).  The appeal before the Board results 
from the Veteran's claims for an earlier effective date 
following the original grants of service connection for an 
anxiety disorder and for an award of TDIU.  Once service 
connection is granted or the claim for TDIU is granted, the 
claim is substantiated.  No additional notice is required 
where a claim has not only been substantiated but has also 
been granted; any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice as to this appeal is required under the VCAA.  

The Board notes that the duties to the claimant are not 
applicable when the issue presented is solely one of 
statutory interpretation and/or the claim is barred as a 
matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 
(2000) (claim that a Federal statute provides for payment of 
interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002), cert. denied, 537 U.S. 821 (2002).  In this case, 
to the extent that the Veteran's claims for an earlier 
effective date are a matter of application of the law to 
documents of record, no additional notice or development 
would assist the Veteran to substantiate his claims.  
Discussion of application of the VCAA as to this claim is not 
required.  

Moreover, the Veteran is represented by an attorney, and has 
been so represented during the pendency of this appeal for 
several years.  The Veteran's counsel has made several 
submissions on behalf of the Veteran during the course of 
this appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 34 
(2007) (holding that VCAA notice error was not prejudicial 
because the appellant demonstrated actual knowledge of the 
information and evidence necessary to substantiate his claim 
by way of the arguments made to the RO).  See also Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (noting that 
representation is a factor that must be considered when 
determining whether that appellant has been prejudiced by a 
VCAA notice error); see also Andrews v. Nicholson, 421 F.3d 
1278, 1282 (Fed. Cir. 2005) (pro se pleadings, not those of 
counsel, are entitled to sympathetic reading).  There is no 
allegation or argument that any defect in notice or 
assistance to the Veteran has prejudiced his appeal.  See 
Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009) (appellant 
bears burden of demonstrating prejudicial error on appeal).  
In particular, the Board notes that neither the Veteran nor 
his representative has argued that any additional documents 
require translation.  No further discussion of the VCAA is 
required.

Facts

The Veteran separated from service in February 1970.  In June 
1970, the Veteran filed a claim for service connection for 
headaches and nervousness.  The RO denied service connection 
for a nervous condition and headaches in late November 1970.  
The Veteran submitted additional argument and new evidence in 
mid-November 1971.  In February 1972, the RO again denied 
service connection for headaches and a nervous condition.  
The Veteran filed a notice of disagreement (NOD) in April 
1972, and he attached additional evidence.  He asked that the 
claims be "re-considered" in light of the additional 
evidence.  

In September 1972, the Veteran submitted another statement, 
stating, on page two of that document," I respectfully 
request from you the statement of my case because I have 
decided to initiate an appeal before the Board of Veterans 
(sic) Appeals in Washington, D.C."  In the following 
paragraph the Veteran stated, "Please consider this as a 
notice of disagreement for the proper action."  On July 2, 
1973, a SOC was issued to the Veteran.

In July 1973, the Veteran sent a letter to the President of 
the United States.  In the letter, he described suffering a 
head wound in service.  He also described receiving VA 
treatment in 1970 after discharge from service, having his 
case referred to VA's vocational rehabilitation division, and 
then being hospitalized at a non-VA facility in 1972 for a 
nervous condition.  The Veteran stated: "I have written in 
order to obtain my records as Veteran to appeal my case and 
never appears.  My case is treated now by Rehabilitation.  I 
want a revition [sic] of my case."  He also indicated that he 
was not working because of his incapacity.  The letter was 
routed to and received by the RO in August 1973.

In April 1974, the RO awarded the Veteran a permanent and 
total disability rating for non-service-connected VA pension 
purposes, effective August 1, 1973.  In May 1974 and February 
1975, the Veteran wrote to the RO that he was seeking 
service-connected disability benefits, instead of non-
service-connected pension benefits.  In correspondence 
received by the San Juan RO in May 1975, the Veteran 
requested a "review of my case," indicating that he was still 
receiving psychiatric treatment for his nervous condition 
connected with military service.  In June 1975, the RO wrote 
to the Veteran that his nervous condition had already been 
found to be non-service-connected and that he needed to 
submit new and material evidence in order to reopen the 
claim.  The Veteran did not reply to this letter.

Subsequent correspondence from the Veteran in 1976 and 1977 
pertains to a request for an apportionment of his pension 
benefits and continuation of his VA non-service-connected 
pension benefits.

On April 3, 1990, the Veteran filed a claim for service-
connected benefits based on Agent Orange exposure.  The RO 
denied the claim in a September 1994 rating decision, with 
notice issued to the Veteran in November 1994.  In July 1995, 
the Veteran filed an NOD, and the RO issued an SOC in 
February 1996.

Additional development and adjudication ensued, including 
several rating decisions. Finally, in a March 1998 rating 
decision, the RO awarded service connection and a 70 percent 
rating for an anxiety disorder (claimed as post-traumatic 
stress disorder (PTSD)), effective September 24, 1994.

On May 6, 1998, the Veteran filed a claim for a TDIU rating.  
In a January 1999 rating decision, the RO awarded a TDIU 
rating, effective May 6, 1998.

According to documents received from the Social Security 
Administration (SSA) in August 1998, the Veteran had been 
found entitled to SSA disability benefits since September 
1971, due to paranoid type schizophrenic reaction.

In a September 1999 rating decision, the RO awarded an 
earlier effective date of September 24, 1994, for a TDIU 
rating. The RO noted that service connection for anxiety 
disorder had been in effect since that date.

In May 2000, the RO granted an earlier effective date of 
April 3, 1990, for the award of service connection for 
anxiety disorder with depression (claimed as post-traumatic 
stress disorder).  The RO noted that the Veteran's claim had 
been pending since that date.

In a July 2002 rating decision, the RO awarded an effective 
date of April 3, 1990, for the TDIU rating, again based on 
the date of receipt of the claim in April 1990.

Governing law and regulations

Very specific legal and regulatory provisions govern the 
Veteran's claims.  The effective date of service connection, 
based on a reopened claim supported by new and material 
evidence, will be the date of VA receipt of the reopened 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r); Sears v. 
Principi, 16 Vet. App. 244 (2002).

The filing of a notice of disagreement (NOD) initiates 
appellate review in a claim for veterans' benefits, and the 
request for appellate review is completed by the claimant's 
filing of a Substantive Appeal after a statement of the case 
(SOC) is issued by VA.  38 U.S.C.A. § 5107(a), (d)(1), 
(d)(3); 38 C.F.R. § 20.200, but see Archbold v. Brown, 9 Vet. 
App. 124, 132 (1996).  

An NOD is "[a] written communication from a claimant . . . 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the [RO] and a desire to 
contest the result."  38 C.F.R. § 20.201.  Although 
"special wording is not required," the NOD must be in terms 
which can be reasonably construed as disagreement with VA's 
determination and a desire for appellate review.  Id.  The 
Court reviews de novo whether a document constitutes an NOD.  
Palmer v. Nicholson, 21 Vet. App. 434, 436 (2007) (citing 
Lennox v. Principi, 353 F.3d 941, 945 (Fed. Cir 2003).  
"[I]n determining whether a written communication 
constitutes an NOD, the Court looks at both the actual 
wording of the communication and the context in which it was 
written."  See Jarvis v. West, 12 Vet. App. 559 (1999).  

An appeal consists of a timely filed NOD in writing and, 
after a SOC has been furnished, a timely filed Substantive 
Appeal.   38 C.F.R. § 20.200.  A Substantive Appeal consists 
of a properly completed VA Form 9, "Appeal to Board of 
Veterans' Appeals," or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  The Substantive 
Appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  Id.  

In September 1972, when the Veteran submitted one of the 
documents at issue, the regulations governing the definition 
of a substantive appeal was codified at 38 C.F.R. § 19.116 
(1972).  That provision, in language almost identical to the 
current provision, stated that a substantive appeal consisted 
of a "VA Form 1-9, Appeal to Board of Veterans Appeals, 
adequately executed, or its equivalent in correspondence, 
from a claimant or his representative following the 
furnishing of a statement of the case . . . "  The provision 
further stated: "The appeal should set out specific 
allegations of errors of fact or law."  The provision 
defining a substantive appeal was unchanged in 1973, when the 
Veteran submitted another document discussed below.  
38 C.F.R. § 19.116 (1973).  

Whether a document constitutes a Substantive Appeal to the 
Board is also a matter of law, which the Court reviews de 
novo.  See Gibson v. Peake, 22 Vet. App. 11, 15 (2007); 
Archbold at 132.  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98.

Analysis

1.  Whether the September 1972 correspondence constitutes a 
timely filed substantive appeal?

The Veteran's attorney contends that this communication 
should be accepted as a substantive appeal.  The Board finds, 
however, that this interpretation of the communication is 
inconsistent with the Veteran's intentions as manifested by 
the specific wording of the document.  The wording of the 
communication, especially the statement, "I respectfully 
request from you the statement of my case because I have 
decided to initiate an appeal," establishes that the Veteran 
understood that the September 1972 communication itself was 
not a substantive appeal.  Furthermore, the Veteran 
specifically asked that the document be accepted as an NOD.  

The Veteran's statement that he wanted the RO to issue a SOC 
because he had "decided to initiate an appeal" to the Board 
makes it clear that the Veteran did not intend the September 
1972 statement as a Substantive Appeal, and understood that 
the September 1972 document was not the actual Substantive 
Appeal.  Rather, the Veteran's words demonstrate an intention 
to initiate an appeal after he received the SOC. 

The September 1972 communication from the Veteran did not 
constitute a substantive appeal for the simple reason that 
the Veteran himself stated that it was not a Substantive 
Appeal, but, rather, was a SOC, and that he anticipated he 
would submit a Substantive Appeal after he received a SOC.  
The wording of the communication is in marked contrast to the 
communication in Archbold. 

The Veteran's September 1972 statement may meet some 
requirements of a Substantive Appeal.  However, the Veteran 
himself defined the statement as a NOD.  The Veteran's 
statement expresses, in essence, a hope that the "re-
consideration" of the evidence submitted in April 1972 would 
result in a favorable outcome so that he need not initiate an 
appeal.  Even though the Veteran had already submitted a 
document in April 1972 that was accepted as a NOD, the 
Veteran's September 1972 communication again expresses 
disagreement, and provides additional arguments as to why the 
prior decision should be changed.  The RO correctly 
interpreted the continued disagreement as continued 
disagreement, i.e., an NOD, rather than as a substantive 
appeal.  

The Board has considered whether the circumstances in this 
case are like those in Archbold, which resulted in a 
determination by the Court that, within a narrow and limited 
exception, a document submitted without issuance of a SOC by 
the RO may constitute a substantive appeal.  In Archbold, the 
Veteran had already established service connection for burns 
of the hands, and a 10 percent rating for each hand had been 
assigned in an August 1953 decision.  In December 1989, the 
Veteran requested increased compensation.  The RO denied that 
request, the Veteran disagreed, and, in January 1991, the RO 
issued a SOC on the increased rating issue.  In a June 1991 
letter, the Veteran raised a claim that the 20 percent rating 
assigned by the August 1953 decision should be retroactively 
corrected to 40 percent.  The RO did not formally adjudicate 
this claim, but did send July 1991 correspondence to the 
Veteran responding to the argument.  The Veteran submitted an 
August 1991 statement in which he again reiterated his belief 
that his disability rating should be corrected for the 
previous 400 months.  A hearing was then held before the 
Board in November 1991.  The Board determined that the issue 
on appeal was entitlement to an increased rating for burn 
scars, but that the Veteran had raised a claim of clear and 
unmistakable error (CUE) which would be referred to the RO 
for initial consideration.  The Board remanded the CUE claim.  
The RO denied the CUE claim, and issued a supplemental SOC 
(SSOC) in October 1992.  The Veteran did not respond to that 
SSOC, and the Board subsequently determined that no 
substantive appeal as to the CUE claim had been received.

The appellant in Archbold successfully argued to the Court 
that the Board had erred in failing to address the CUE issue.  
In granting Archbold's request, the Court noted that there 
had been "fundamental procedural deficiencies" which were 
controlling in that case.  First, the RO had failed to inform 
the Veteran of his appellate rights in connection with the 
July 1991 RO decision which initially denied his CUE claim.  
Second, the RO had failed to issue a SOC after he filed his 
July 1991 NOD on the CUE claim.  Third, the RO had failed to 
automatically return the CUE claim to the Board pursuant to 
38 C.F.R. § 19.38 (which provides that remanded cases will 
not be closed for failure to respond to the SSOC).  

The Board notes that the Court in Archbold had interpreted 
that RO's letter of July 1991 as being a decision, and 
interpreted the Veteran's subsequent 1-9 Form received in 
August 1991 as meeting the requirements for an NOD.  The 
Court further found that, although the Veteran had not been 
afforded a SOC, a document which he presented to the Board at 
his hearing in November 1991 met the statutory requirements 
for a substantive appeal statement as it specifically 
identified the issue, contained specific argument as to the 
errors by the RO, and thus contained the necessary 
information required for appeal as defined by 38 C.F.R. § 
20.202.  Of particular significance, the Court noted that the 
Board was obligated under 38 C.F.R. § 20.203 to notify the 
Veteran if it was concerned about the adequacy of the Appeal 
and to allow him a period of 60 days within which to present 
written argument or request a hearing to present oral 
argument, but the Board did not do so.

The Board notes that none of the special factors which were 
critical in the Archbold case are present in the case at 
hand.  First, the Veteran in the present case was in fact 
provided notice of his appellate rights when the RO denied 
his claim in November 1970 and February 1972.  In this 
regard, his notification letters specifically referenced his 
appellate rights on both occasions.  Moreover, the Veteran's 
September 1972 statement reflects that the Veteran understood 
the notification about his appellate rights and understood 
that he was required to perfect his appeal after the SOC was 
issued. 

Second, the RO in the present case (unlike in Archbold) did 
in fact issue a SOC after the Veteran submitted a notice of 
disagreement.  The SOC was dated in July 1973.  Although the 
SOC was not issued until more than two years had elapsed 
after the initial rating decision and more than one year had 
elapsed after the rating decision was confirmed, the Veteran 
had submitted several items of evidence and statements during 
that period, including an NOD in April 1972, and the 
September 1972 statement which presented additional evidence 
and argument.  The RO was required to consider each of the 
statements, the arguments presented, and the additional 
evidence presented by the Veteran.  

When the SOC was issued in July 1973, it included a copy of a 
VA Form 1-9 which includes the instructions for perfecting an 
appeal.  The cover letter notified the Veteran that if the RO 
did not hear from him within 60 days, they would assume that 
he did not intend to complete his appeal.  The Board notes 
that, unlike the notice provided with a SSOC in the Archbold 
case (which suggested the possibility that an appeal may have 
already been perfected based on previously submitted 
documents), the SOC issued in this case in July 1973 left no 
question that additional action was required to perfect an 
appeal.

Thirdly, the Board notes that, unlike in Archbold, in the 
present case the claim for service connection in the early 
1970's had not been remanded by the Board to the RO.  
Therefore, the arguments pertaining to 38 C.F.R. § 19.38, 
which were controlling in Archbold, do not apply in the 
present case.  Moreover, when the RO issued the July 1973 
SOC, it explicitly communicated to Veteran that it had 
treated the September 1972 submission as an NOD.  38 C.F.R. 
§ 20.201.  Thus, the Veteran was aware, in 1973, that the 
September 1972 submission had not been accepted as a 
substantive appeal.  Compare Gonzalez-Morales v Principi, 16 
Vet. App. 556, 557 (2003) (withdrawal of substantive appeal, 
followed by treatment of appeal as timely sufficient to find 
Board jurisdiction for appellate review).  In the present 
case, however, the VA has never treated the Veteran's 
September 1972 letter as a timely substantive appeal.

In addition, several other factors further weigh against 
applying the holding in Archbold to the present case.  In 
Archbold, the claim of CUE in the 1950s rating decision was 
considered by the Board itself to be inextricably intertwined 
with the claim of entitlement to an increased rating that had 
been appealed.  There was no similar situation in the present 
case in 1972. 

In contrast to the Veteran in Archbold, the Veteran in this 
case stated himself that he wanted the RO to accept the 
correspondence which he now argues should constitute a 
substantive appeal as a NOD.  The Board notes that the 
Veteran had already submitted a valid NOD in April 1972, but 
the regulations do not limit a Veteran to one statement of 
disagreement.  Unlike the case in Archbold, the Veteran here 
was not "blindsided" by the conclusion that he had not 
perfected an appeal; rather, he had notice that the September 
1972 statement was accepted as additional evidence relevant 
to the April 1972 NOD.  

The Board notes that the governing regulations do not require 
any specific distinction between the language in a NOD, which 
expresses "dissatisfaction" and "a desire to contest a 
result" and a substantive appeal, which sets forth "errors 
of fact or law."  In this case, the discussion the Veteran 
presented in the September 1972 correspondence, including his 
statements that he was "still claiming" service connection 
for nervousness and headaches, and his contention that the 
fact that he submitted a claim for service connection soon 
after his service discharge, and that he was in sound 
condition at entry, could be interpreted as "disagreement" 
and a desire to contest the result or as "errors of fact or 
law."  However, the Veteran himself, in this case, specified 
that he was submitting the correspondence as a NOD, and that 
he planned to initiate an appeal, but needed an SOC from the 
RO.  

The procedural posture of the claim at the time of the 
September 1972 correspondence does not, considered alone, 
require that the Board interpret that correspondence as a NOD 
rather than a SOC.  Compare 38 C.F.R. § 20.202 to Gibson and 
Archbold.  Moreover, some of the language of the Veteran's 
allegations does not, considered alone, require that the 
Board interpret that correspondence as a NOD rather than a 
SOC.  However, when the entirety of the Veteran's September 
1972 letter is considered, in light of the regulations 
applicable, it is clear that the RO's determination that the 
September 1972 letter was a NOD, or further argument and 
evidence supporting the April NOD, is more consistent with 
the facts and circumstances than the current contention that 
the September 1972 letter constitutes a timely Substantive 
Appeal.  

For the foregoing reasons, the Board finds that the narrow 
exception set forth in Archbold does not apply to the present 
case.  Instead, the case is controlled by the plain language 
of 38 U.S.C.A. § 7105(a) and 38 C.F.R. § 20.200, then, 
38 C.F.R. § 19.116, which require that a substantive appeal 
statement be received after a SOC was issued.  

Therefore, the Veteran's September 1972 statement, which was 
received before the July 1973 SOC, does not qualify as a 
Substantive Appeal.  Accordingly, the decisions denying the 
claim for service connection became final.  With regard to 
both the reopened claim for service connection for anxiety 
disorder and the claim for a TDIU rating based on that 
disability, the RO has assigned an effective date of April 3, 
1990.  This effective date is the date of receipt of the 
Veteran's application to reopen the claim for service 
connection for a nervous condition.  Thus, the date of 
receipt of this document is the earliest possible effective 
date for both service connection for anxiety disorder under 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r); and for the 
TDIU rating under 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o).

2.  Whether a July 1973 letter to the White House constituted 
a substantive appeal?

As was noted above, the RO initially denied the Veteran's 
claim for service connection for a nervous condition in 
November 1970 and February 1972.  The Veteran submitted a NOD 
in April 1972, and submitted another similar letter in 
September 1972.  The RO issued a SOC to the Veteran in July 
1973.  Thereafter, the Veteran did not file any document 
directly with the VA within the proper appeals time period.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

The July 1973 SOC included the proper instructions for 
perfecting the appeal, but the Veteran instead sent a letter 
to the President several weeks after issuance of the July 
1973 SOC.  The Veteran's letter discussed various matters, 
including a head wound in service, post-service nervous 
condition treatment, handling of his VA-related matters by 
the vocational rehabilitation division of the VA, and a 
presumably unsatisfied request for certain records.  In the 
letter, the Veteran also sought "a revition of my case," and 
he described his financial plight that had resulted from his 
inability to work due to his incapacity.

The Board concludes that the Veteran's July 1973 letter to 
the President was not a substantive appeal.  First, the 
letter was vague in identifying what benefits were actually 
being sought; it described a head injury, post-service 
psychiatric treatment, vocational rehabilitation, and 
incapacity.  Second, the timing of the letter and the 
addressee indicate that the Veteran actually chose to pursue 
an alternative course of action, instead of perfecting an 
appeal with the VA.  Although the letter followed shortly 
after the issuance of the SOC, it was sent to the President 
of the United States rather than to the VA (as the 
instructions for perfecting an appeal described in the SOC 
itself had directed).  Third, the Veteran expressly stated 
that he had not received records so as to appeal his case; 
this wording indicates that he was aware of the separate 
nature of the appeal with the VA.  Fourth, the Veteran sought 
"a revition of his case," which apparently means he was 
seeking a revision or reconsideration of his case, but this 
statement does not factually indicate that he expected or 
intended that the letter constitute a substantive appeal to 
the Board.  

This wording, in conjunction with the other factors described 
above, indicates that the Veteran was seeking some authority 
other than the VA to somehow look at the case from outside of 
the VA system and to provide him with benefits to assist him 
with his economic plight.  In particular, the Board notes 
that the Veteran very specifically referred to "the Board of 
Veterans (sic) Appeals in Washington, D.C." in his September 
1972 submission.  This reference establishes, as a matter of 
fact, that the Veteran understood that the Board of Veterans' 
Appeals handled substantive appeals of veterans' claims, and 
was different than, and not a part of, the White House.

VA must construe a claimant's written submissions in the 
light most favorable to the claimant, under principles of 
"liberal construction" and "interpretive doubt."  See Myers 
v. Principi, 16 Vet. App. 228, 235 (2002).  However, even 
construing the Veteran's July 1973 letter to the White House 
in the most favorable light, the Board finds that it does not 
reflect an intent to pursue an appeal within VA.

The relevant case law does not require a different conclusion 
on this specific matter.  In Hanson v. Brown, 9 Vet. App. 29 
(1996), a claimant sent a letter to the President of the 
United States, and the letter was then routed to the VA and 
ultimately to the RO.  In that case, the date of receipt of 
the letter by the RO served as the effective date of service 
connection.  The Court remanded the case to determine if 
earlier receipt of that letter by other divisions of the VA 
had any effect on the effective date of service connection.  
Hanson thus involved a letter that placed the VA on notice of 
a claimant's intent to seek benefits and thus served as a 
claim.  In the instant appeal, however, as discussed above, 
the Veteran's July 1973 letter and its context, wording, and 
timing conveyed a desire for alternative redress from the 
President of the United States.

Under all of these circumstances, the Board concludes that 
that Veteran's July 1973 letter was an attempt to have an 
authority other than the VA provide him with monetary 
assistance due to his situation, and was not an effort to 
perfect his appeal with the VA.  As the July 1973 letter was 
not a substantive appeal with regard to earlier RO decisions, 
the RO's denials of service connection for a nervous 
condition in 1970 and 1972 became final.  See 38 U.S.C.A. § 
7105 (West 2002).  Once finally denied, a claim can be 
reopened only with the submission of new and material 
evidence.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002).  

The Board also notes that the Court's Order of January 2007 
raised questions regarding whether correspondence from the 
Veteran such as the letter to the President which was 
forwarded to the RO in August 1973, or subsequent 
correspondence from the Veteran, amounted to a claim to 
reopen.  The Court noted that it was unable to determine 
whether the Board had determined that the claim to reopen had 
been denied, or instead that the claim to reopen had been 
abandoned.  In addition, although the Board had indicated 
that the RO had provided all requisite notices to the 
Veteran, the Court raised questions as to "What notice was 
the RO required to provide to the Veteran?" and "What 
documents provided that notice?"

As was noted above, a letter from the Veteran to the 
President was forwarded to the RO in August 1973.  In May 
1974 and February 1975, the Veteran corresponded with the RO, 
indicating that he was seeking service-connected VA benefits 
instead of the nonservice-connected benefits that he had been 
awarded in April 1974.  The RO informed the Veteran of the 
need for new and material evidence in a June 1975 letter, but 
the Veteran did not reply directly to this letter.  The 
letter stated:

Your nervous condition has already been 
rated non-service connected since 
November 17, 1970.  In order for us to 
reconsider your case, you must submit new 
and material evidence, preferably medical 
(recently not considered), showing that 
such condition was incurred in or 
aggravated by service.

This letter was not a decision on his claim to reopen, but 
rather a notification letter designed to advise him what he 
should submit in order to reopen his claim for service 
connection.  The Board concludes that the letter satisfied 
any "duty to notify" which was in effect at that time.  Under 
38 C.F.R. § 3.109 (1975), if a claimant's application was 
incomplete, the claimant was to be notified of the evidence 
necessary to complete the application.  The letter satisfied 
this requirement by explaining that the Veteran should submit 
new and material evidence tending to show that his disability 
was incurred in service.  The Board notes that the current 
heightened duty to notify which is now in effect pursuant to 
the Veterans Claims Assistance Act, 38 C.F.R. § 3.159, and 
the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006) was not in effect at that time.

The Board further notes that the June 1975 letter was simply 
for the purpose of providing notice of evidence needed to 
reopen the claim, and the RO did not render a decision 
regarding whether or not he had reopened the claim, as no 
additional evidence whatsoever was presented.  The Veteran's 
letters themselves clearly were not new and material evidence 
as the Veteran simply reiterated the same contentions which 
he had previously made in his original claim form dated in 
June 1970, during examinations conducted in August and 
September 1970, and in written statements dated in October 
1971, March 1972, August 1972, and January 1973.  Although 
the Veteran's attorney has argued that the July 1973 letters 
contained new information such as the name of an assailant in 
service, the Board notes that the Veteran had previously 
provided that name in written statements dated in October 
1971 and January 1973, as well as a service department letter 
dated in April 1970.  Similarly, although the Veteran's 
attorney has argued that the written statement of July 1973 
contains new information consisting of the name of a doctor 
who treated him, "a ma[j]or called Homar", the Board notes 
that such information is not useful for the purpose of 
attempting to obtain missing service medical records as such 
records are not filed under the treating physician's name.  
Thus, because no additional evidence had been presented, a 
rating decision regarding whether additional evidence was new 
and material was not required.

In the June 1975 letter from the RO, the Veteran was 
instructed to submit new and material evidence, but he did 
not respond and, therefore, abandoned his request to reopen 
the claim.  38 C.F.R. § 3.158(a) provides that, where 
evidence requested with a claim to reopen is not furnished 
within one year after the date of request, the claim will be 
considered abandoned and no further action will be taken 
unless a new claim is received.  Thus, there was no pending 
claim to reopen for service connection for an anxiety 
disorder or for a TDIU rating dating back to this series of 
correspondence from the Veteran in 1973, 1974, or 1975.

Eventually, the Veteran again sought to reopen the claim for 
service connection in a claim filed with the RO on April 3, 
1990.  The RO ultimately assigned effective dates for service 
connection for anxiety disorder and for the TDIU rating based 
on the date of receipt of this claim.

With regard to both the reopened claim for service connection 
for anxiety disorder and the claim for a TDIU rating, the RO 
has assigned an effective date of April 3, 1990.  This 
effective date is the date of receipt of the Veteran's 
application to reopen the claim for service connection for a 
nervous condition.  Thus, the date of receipt of this 
document is the earliest possible effective date for both 
service connection for anxiety disorder under 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q), (r); and for the TDIU rating 
under 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).

The Board notes that the Veteran first filed a claim for a 
TDIU rating in 1998. However, the RO liberally construed the 
legal provisions and assigned an effective date of April 3, 
1990, for the TDIU rating, which the Board will not disturb.

As noted in the introduction above, the RO has not yet 
considered the claim of CUE in November 1970 and February 
1972 rating decisions that denied service connection for 
anxiety disorder.  Those arguments have been referred to the 
RO for initial adjudication and do not affect the disposition 
of the present appeal.

The preponderance of the evidence is against the claims for 
effective dates earlier than April 3, 1990, for the grant of 
service connection for anxiety disorder and for an award of a 
TDIU rating; thus, the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Consequently, the claims 
must be denied.


ORDER

The appeal for an effective date earlier than April 3, 1990, 
for a grant of service connection for anxiety disorder is 
denied.

The appeal for an effective date earlier than April 3, 1990, 
for an award of TDIU is denied.  




____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


